ORDER

PER CURIAM.
Defendant Maurice Jones appeals his conviction by jury in the Circuit Court of the City of St. Louis of one count of Burglary in the First Degree, section 569.160, R.S.Mo. (2000), one count of Kidnapping, section 565.110, R.S.Mo. (Cum.Supp.2007), one count of Domestic Assault in the Second Degree, section 565.074, R.S.Mo. (Cum.Supp.2007), and one count of Domestic Assault in the Third Degree, section 565.073, R.S.Mo. (Cum.Supp.2007). We affirm the trial court’s judgment.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).